IN THE SUPREME COURT OF THE STATE OF IDAHO

                                      Docket No. 43697/43698

EVANGELICAL LUTHERAN GOOD                              )
SAMARITAN SOCIETY,                                     )        Boise, November 2016 Term
                                                       )
       Petitioner-Respondent,                          )        2016 Opinion No. 152
                                                       )
v.                                                     )        Filed: December 21, 2016
                                                       )
BOARD OF EQUALIZATION OF ADA                           )        Stephen Kenyon, Clerk
COUNTY,                                                )
                                                       )
       Respondent-Appellant.                           )

       Appeal from the District Court of the Fourth Judicial District of the State of
       Idaho, Ada County. Hon. Steven J. Hippler, District Judge.

       The judgment of the district court is reversed.

       Ada County Prosecuting Attorney, Boise, for appellant. Gene Petty argued.

       Greener Burke Shoemaker Oberrecht, P.A., Boise, for respondent. Phillip S.
       Oberrecht argued.
            _______________________________________________

HORTON, Justice.
       This is an appeal from the district court’s ruling granting Evangelical Lutheran Good
Samaritan Society (Society) a charitable property tax exemption. The Board of Equalization of
Ada County (Ada County) appeals from the district court’s decision holding that Society
qualified for a charitable property tax exemption under Idaho Code section 63-602C. We reverse.
                   I. FACTUAL AND PROCEDURAL BACKGROUND
       Society is incorporated under the laws of North Dakota and has authority to conduct
business in Idaho. Society is recognized as a tax exempt organization under Section 501(c)(3) of
the Internal Revenue Code and a public charity pursuant to Section 509(a)(2). Society operates
about 240 elder care facilities in 24 states. Society operates four facilities in Idaho.
       Boise Village is a 96-bed skilled nursing facility located in Ada County. In 1958, Society
assumed ownership of Boise Village. Boise Village is one of ten skilled nursing facilities in
Boise. Boise Village operations are similar to those of commercial nursing facilities in the area.

                                                   1
During the relevant time period, Boise Village expected all residents to pay for the services they
received. Boise Village charges rates comparable to those charged at local skilled nursing
facilities. Boise Village has never admitted a resident knowing that resident would not be able to
pay.
       Society receives donations to help operate Boise Village. Boise Village received
unrestricted gifts of $72,209 in 2012 and $39,206 in 2013. The amount of donations is small in
comparison with Boise Village’s operating revenue for that time. In 2012, Boise Village had
operating revenue of $9,769,537 and $9,836,951 in 2013. The vast majority of Boise Village’s
operating revenue came from government programs such as Medicaid, Medicare and the
Veterans Administration. For the years 2011–2013 Boise Village received 87%, 90%, and 94%
of its operating revenue from state and federal programs respectively. In 2012, Boise Village
earned a profit of $49.84 per Medicaid resident per day, amounting to $18,191.60 per Medicaid
resident annually.
       Residents who are admitted to Boise Village are required to sign an admissions
agreement in which the residents promise to pay for care and agree to late charges if their bill is
more than 10 days overdue. For overdue accounts, Boise Village and Society each manage a
collection team which operates similar to collection teams at commercial facilities. In 2012,
Boise Village filed one lawsuit to collect on a bill but did not file any suits in 2013. Boise
Village granted charitable allowances of $31,281.88 and $7,004.75 in 2012 and 2013
respectively for residents who were unable to pay through no fault of their own. These charitable
allowances were given only after services had been provided and Society determined that it
would be unable to collect the debt.
       Boise Village also has an active volunteer program and relies heavily on volunteers for its
activities program. Boise Village recorded 12,707.25 volunteer hours in 2012 and 10,053.15 in
2013. Even though volunteers help with activities, they do not reduce staffing or the amount
charged to residents at Boise Village.
       Society received charitable and religious property tax exemptions for Boise Village until
2012. Ada County denied Society’s application for a tax exemption for Boise Village in 2012.
Society appealed and the Idaho Board of Tax Appeals upheld Ada County’s decision. Ada
County again denied Society’s application for 2013. Society appealed directly to the district
court where the two cases were consolidated. Society then applied for a tax exemption for 2014

                                                2
which was also denied. The parties stipulated that the outcome of the case regarding 2012 and
2013 would also apply to 2014. Following a six-day trial, the district court found that Society
qualified for a full property tax exemption as a charitable organization and for a 12.3% property
tax exemption as a religious organization. Ada County timely appealed the district court’s ruling
that Society qualified for a charitable tax exemption but has not appealed the finding that Society
was eligible for a partial religious exemption.
                                II. STANDARD OF REVIEW
       “Interpretations of requirements for charitable exemption from property tax are questions
of law over which this Court exercises free review.” Housing Southwest Inc. v. Washington
Cnty., 128 Idaho 335, 337, 913 P.2d 68, 70 (1996) (citing Owyhee Motorcycle Club, Inc. v. Ada
Cnty., 123 Idaho 962, 964, 855 P.2d 47, 49 (1993)). “Statutes granting tax exemptions must be
strictly construed against the taxpayer and in favor of the state.” Id. at 337–38, 913 P.2d at 70–
71. “Exemptions are never presumed; nor can a statute granting a tax exemption be extended by
judicial construction to create an exemption not specifically authorized.” Id. at 338, 913 P.2d at
71.
                                       III. ANALYSIS
       The only issue on appeal is whether Society qualifies for a property tax exemption under
Idaho Code section 63-602C. The statute provides:
               The following property is exempt from taxation: property belonging to any
       fraternal, benevolent, or charitable limited liability company, corporation or
       society, the World War veteran organization buildings and memorials of this
       state, used exclusively for the purposes for which such limited liability company,
       corporation or society is organized; provided, that if any building or property
       belonging to any such limited liability company, corporation or society is leased
       by such owner or if such limited liability company, corporation or society uses
       such property for business purposes from which a revenue is derived which, in the
       case of a charitable organization, is not directly related to the charitable purposes
       for which such charitable organization exists, then the same shall be assessed and
       taxed as any other property…provided however, that the lease or use of any
       property by any such limited liability company, corporation or society for athletic
       or recreational facilities, residence halls or dormitories, meeting rooms or halls,
       auditoriums or club rooms within the purposes for which such limited liability
       company, corporation or society is organized, shall not be deemed a business or
       commercial purpose, even though fees or charges be imposed and revenue derived
       therefrom.
I.C. § 63-602C. Interpreting this statute, this Court has held that “[i]n order to be granted an
exemption the organization must first prove that it is a charitable organization, and secondly, that
                                                3
the claimed exempt property is used exclusively for charitable purposes.” Evangelical Lutheran
Good Samaritan Soc’y v. Bd. of Equalization of Latah Cnty., 119 Idaho 126, 131, 804 P.2d 299,
304 (1990).
A. Society is not a charitable organization under the Sunny Ridge analysis.
       Idaho Code section 63-602C does not provide a definition of “charitable organization.” In
Appeal of Sunny Ridge Manor, Inc., 106 Idaho 98, 675 P.2d 813 (1984), this Court stated that in
order to be a charitable organization, an organization need not provide monetary relief to the
needy but it needs to provide a gift for public benefit. Sunny Ridge, 106 Idaho at 100, 675 P.2d at
815. In Sunny Ridge, this Court identified eight factors to consider when determining whether an
organization qualifies as charitable. These factors are:
       (1) the stated purposes of its undertaking, (2) whether its functions are charitable
       (in the sense just discussed), (3) whether it is supported by donations, (4) whether
       the recipients of its services are required to pay for the assistance they receive, (5)
       whether there is general public benefit, (6) whether the income received produces
       a profit, (7) to whom the assets would go upon dissolution of the corporation, and
       (8) whether the “charity” provided is based on need.
Id. “Determination of an institution’s charitable status is necessarily an individual matter, to be
decided on a case-by-case basis.” Id. Not all of the factors listed need to be considered for each
case and there may be factors not listed that need to be considered. Id. “The term ‘charity’ is
really a matter of description rather than of precise definition and therefore a case involving a
determination of that which is charitable must be decided upon its own particular facts or
circumstances.” Id. The main question is whether the organization provides a public benefit and
so qualifies as a charitable organization.
       The district court found that Society was a charitable organization after applying the
Sunny Ridge factors. Ada County contends that the district court erred when it found that Society
was a charitable organization. Ada County also argues that Society is not a charitable
organization because this Court has previously held that they were not a charitable organization
in Evangelical Lutheran Good Samaritan Soc’y v. Bd. of Equalization of Latah Cnty., 119 Idaho
126, 804 P.2d 299 (1990). Because this determination must be made on a case by case basis, this
Court will examine the facts in this case as they relate to the Sunny Ridge factors rather than
simply deciding this appeal based upon our previous holding in another case involving Society.
           1. The stated purposes of its undertaking.
       Ada County concedes that Society meets the first factor of the Sunny Ridge analysis.
                                                 4
           2. Whether its functions are charitable.
       The district court found that Society’s functions were charitable because it provided
shelter and care for the aged, disabled, and infirm through its ministry and specifically at Boise
Village. Ada County argues that Society does not meet this factor because it does not function
like a charitable organization. Ada County is correct.
       In determining whether an organization performs a charitable function, this Court looks
to see if the organization is performing a function which otherwise might be an obligation of the
government. Housing Southwest, 128 Idaho at 339, 913 P.2d at 72. In Housing Southwest, this
Court found that an organization which provided low-income housing was not a charitable
organization. Id. This Court applied the Sunny Ridge factors in determining whether the
organization was charitable. Id. at 338, 913 P.2d at 71. In examining the second factor, this Court
found that even though the organization provided low-income housing, its functions were not
charitable because it received money from government programs to offset the costs of providing
the housing. Id. at 339, 913 P.2d at 72. In Housing Southwest, the organization argued that it met
a need that otherwise would need to be met by the government when it provided low-income
senior citizens and disabled persons housing. Id. We rejected this argument, observing that
“[t]his argument is circular in that the need Housing Southwest meets is in fact being met by
government through tax-supported FHA subsidies.” Id.
       Here, Society’s functions are not charitable because it is not performing a function which
would otherwise be the obligation of the government. Society is compensated for all the services
it provides either by the resident or by the government in the case of residents who cannot afford
the care themselves. Like the organization in Housing Southwest, Society is dependent on
government programs. Society argues that its functions are charitable because it cares for the
elderly who would need to be cared for by the State otherwise. As we noted in Housing
Southwest, this argument is circular. Society cares for the elderly but is compensated either by
the residents or by the State for that care. As Society does not perform a function that otherwise
would be performed by the government it does not meet this factor of the Sunny Ridge analysis.
           3. Whether it is supported by donations.
       The third factor considers whether the organization is supported by donations. Sunny
Ridge, 106 Idaho at 100, 675 P.2d at 815. The district court found that Boise Village and Society
were supported by donations of both money and volunteer time and this factor weighed in

                                                 5
Society’s favor. Ada County argues that Society is only nominally supported by donations. Ada
County points to the fact that only 0.5% of Boise Village’s operating revenue came from
donations whereas 99% came from charging for services. Ada County further argues that neither
the money donations nor the volunteer hours provided a direct benefit in the form of offset costs
to residents. Ada County is correct.
        “This Court considers outside donations to be an important charitable factor because it
reduces the cost to the general public.” Owyhee Motorcycle Club, Inc. v. Ada Cnty., 123 Idaho at
965, 855 P.2d at 50. In Owyhee Motorcycle Club, this Court found this factor weighed against
the organization because the general public did not receive a benefit from the donations to the
club. Id.
        Although Society receives both monetary donations and donations of volunteer time,
these donations do not reduce the cost of care to the general public. The district court found that
the donations to Society do not reduce the direct cost of services at Boise Village. Because the
donations received by Society do not reduce the cost to the residents, this factor weighs against
Society.
            4. Whether the recipients of its services are required to pay for the assistance
               they receive.
        The next factor considers whether recipients of the charity are required to pay for the
services they receive. Sunny Ridge, 106 Idaho at 100, 675 P.2d at 815. The district court
correctly pointed out that this factor is one, “of great importance and should be weighted
accordingly.” The district court found that because this Court has never applied this factor with
regard to a skilled nursing facility that a flexible standard would be more appropriate. The
flexible standard adopted by the district court looks not at whether residents were required to pay
but the policies of the organization and what would happen if they were unable to pay. In
applying this factor, the district court found that because it is the policy of Society and Boise
Village not to evict a resident for failure to pay that this factor was met. Ada County argues that
the same analysis should be applied to every facility regardless of the type of services provided.
Ada County is correct.
        This Court has said, “[e]xemptions are never presumed; nor can a statute granting tax
exemption be extended by judicial construction so as to create an exemption not specifically
authorized.” Sunny Ridge, 106 Idaho at 101, 675 P.2d at 816. Following Sunny Ridge, this Court

                                                6
has consistently applied that same analysis in determining if an organization was charitable
regardless of the type of services provided by the organization. See Sunny Ridge, 106 Idaho 98,
675 P.2d 813 (applying the analysis to a retirement center); Housing Southwest v. Washington
Cnty., 128 Idaho 335, 913 P.2d 68 (1996) (applying the analysis to a low-income housing facility
for senior citizens and disabled persons); Cmty. Action Agency, Inc. v. Bd. of Equalization of Nez
Perce Cnty., 138 Idaho 82, 57 P.3d 793 (2002) (applying the analysis to a low-income housing
facility); Evangelical Lutheran Good Samaritan Soc’y, 119 Idaho 126, 804 P.2d 299 (applying
the analysis to a retirement center); Coeur d’Alene Public Golf Club v. Kootenai Bd. of
Equalization, 106 Idaho 104, 675 P.2d 819 (1984) (applying the analysis to a golf course);
Owyhee Motorcycle Club, 123 Idaho 962, 855 P.2d 47 (applying the analysis to a motorcycle
club); Corp. of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints v. Ada
Cnty., 123 Idaho 410, 849 P.2d 83 (1992) (applying the analysis to the property owning arm of a
church); Idaho Youth Ranch, Inc. v. Ada Cnty. Bd. of Equalization, 157 Idaho 180, 335 P.3d 25
(2014) (applying analysis to property owning arm of charitable organization). Because the
legislature has not created an exemption specifically for skilled nursing facilities, and because
this Court has consistently applied the same analysis to all charitable organizations, the district
court erred when it applied a modified factor to Society. While district courts have flexibility in
weighing the factors, they may not modify the factors which this Court has consistently applied.
       The district court found that Society charged residents at Boise Village fees that are
comparable to local skilled nursing facilities. This factor is one “of great importance and should
be weighted accordingly.” Sunny Ridge, 106 Idaho at 101–02, 675 P.2d 816–17. This Court has
also held that “there is nothing charitable in providing housing at the same or comparable rates as
housing available from the private sector or commercial retirement centers.” Evangelical
Lutheran Good Samaritan Society, 119 Idaho at 132, 804 P.2d at 305. Because Society charges
residents at Boise Village the same rates as they would be charged at a commercial skilled
nursing facility, this factor weighs against Society.
           5. Whether there is general public benefit.
       The fifth Sunny Ridge factor looks to see whether an organization provides a general
public benefit. Sunny Ridge, 106 Idaho at 100, 675 P.2d at 815. The district court found that the
way Society ran Boise Village met this factor for two reasons. First, it found that providing care
to the elderly, poor, and infirm was fulfilling a government obligation that the State of Idaho has

                                                  7
long recognized as a government obligation. The district court also found that Society provided a
number of benefits to the local, national, and international community and thus provided a
general public benefit. Ada County argues that Society is not fulfilling a need which the
government otherwise would have to fulfill because it is subsidized for the care it provides and
that Society does not provide a general public benefit.
        “Tax exemptions are disfavored generally, perhaps because they seem to conflict with
principles of fairness—equity and uniformity—in bearing the burdens of government.” Sunny
Ridge, 106 Idaho at 102, 675 P.2d at 817. Tax exemptions are justified because a charitable
organization provides an offsetting benefit to the general public. Id. In Housing Southwest, this
Court explained general public benefit, stating:
                For a corporation’s uses to be considered charitable it is essential that they
        provide some sort of general public benefit. If the general public does not receive
        a direct benefit from a corporation’s donations, then the question presented by the
        ‘general public benefit’ factor is whether the corporation fulfills a need which the
        government might otherwise be required to fill. While the requirement that a
        corporation lessen the burden of government is but one factor to be considered in
        determining tax exempt status, it is nevertheless an important one.
Housing Southwest, 128 Idaho at 339, 913 P.2d at 72 (citations omitted). When an organization
is subsidized by the government for its services, it does not provide a public benefit. Id.
        In Housing Southwest, this Court found that an organization that provided low-income
housing to elderly and disabled persons was not a charitable organization. See Housing
Southwest, 128 Idaho 335, 913 P.2d 68. In analyzing the public benefit factor of the Sunny Ridge
analysis, this Court found that the organization did not provide a general public benefit because it
received money from government programs. Id. at 339, 913 P.2d at 72. While discussing the
organization’s argument that it fulfilled an obligation that the government would otherwise need
to fulfill, this Court noted that that argument was circular because the government was in fact
fulfilling that obligation by paying for it. Id.
        Here, Society receives the majority of its funding through the government. Between 2011
and 2013, Boise Village received 87%, 90% and 94% of its budget from government programs.
While caring for the elderly and disabled is a recognized obligation of government, Society does
not fulfill that obligation for the government because it is compensated by the government for
those services. Because Society does not fulfill an obligation that the government otherwise
would need to fulfill, it fails to meet this factor.

                                                       8
       Further, Society does not provide a direct benefit to the general public. Society provides
its services specifically to those residents who are cared for at Boise Village and not to the
general public. While the general public does receive some benefit from Society being in the
community, these benefits are not as a direct result of the services provided by Society. Because
Society’s services do not directly benefit the general public, this factor weighs against it.
           6. Whether the income received produces a profit.
       The sixth Sunny Ridge factor is whether the income received produces a profit. Sunny
Ridge, 106 Idaho at 100, 675 P.2d at 815. In finding that this factor weighed in favor of Society,
the district court focused on how the profits were used. Ada County argues that this Court should
focus on profits produced by Boise Village and whether those profits reduced the costs to the
residents. Because Society received large profits from Boise Village, this factor weighs in favor
of Ada County.
       While an organization is not required to operate at a deficit, accrual of profits is still a
factor to consider. Evangelical Lutheran Good Samaritan Soc’y, 119 Idaho at 132 n. 2, 804 P.2d
at 305 n. 2. “[T]he accrual of substantial positive net revenue year after year, excluding donation,
is suspect.” Id. In finding that an organization was not a charitable organization in Evangelical
Lutheran Good Samaritan Society, this Court found that the accrual of substantial profits
weighed against the organization. Id.
       In this case, Society earns substantial revenue from Boise Village. Between 2011 and
2013, Boise Village profits totaled more than $2 million. While none of the excess revenue was
distributed, this case is similar to the prior case involving Society where this Court found that
Society was not a charitable organization. As all tax exemptions must be construed against the
tax payer, this factor, while close, weighs against Society.
           7. To whom the assets would go upon dissolution of the corporation.
       Ada County concedes that Society meets this factor of the Sunny Ridge analysis.
           8. Whether the “charity” provided is based on need.
       The final factor considers whether Society provides charity based on need. Sunny Ridge,
106 Idaho at 100, 675 P.2d at 815. The district court found that based on Society’s policies and
practices that this factor should be evaluated expansively and weighed in favor of Society. Ada
County argues that because Society does not utilize a sliding scale and because it charges rates



                                                  9
comparable to other nursing facilities in the area that Society fails this factor. Ada County is
correct.
       This Court in Owyhee Motorcycle Club noted, “[w]e have indicated that to maintain tax
exempt status, an organization should provide charitable assistance in the form of reduced costs
for those who need it.” 123 Idaho at 966, 855 P.2d at 48. This factor weighed against Owyhee
Motorcycle Club as it did not provide reduced costs for those in need. Id.
       Here, Society does not provide services at a reduced cost based on need. Although
Society has provided nearly $40,000 in charitable allowances, those allowances were not made
until after Society unsuccessfully attempted to collect the debt. The district court erred when it
took an “expansive view” of this factor. As noted above, district courts may not change the
factors that have been laid out by this Court. Because Society does not provide its charity based
on need, this factor weighs against Society.
       “Statutes granting tax exemptions must be strictly construed against the tax payer and in
favor of the state.” Cmty. Action Agency, Inc. v. Bd. of Equalization of Nez Perce Cnty., 138
Idaho 82, 85, 57 P.3d 793, 796 (2002). “The Society must satisfy its burden and clearly establish
a right to the exemption provided in the statutes before an exemption pursuant to those statutes
will be granted.” Evangelical Lutheran Good Samaritan Soc’y, 119 Idaho at 129, 804 P.2d at
302. While there are facts that weigh in favor of Society, the statute must be strictly construed
against Society which bears the burden of clearly establishing a right to the exemption. We hold
that Society failed to meet that heavy burden and Society is not a charitable organization for
purposes of Idaho Code section 63-602C under the Sunny Ridge analysis.
B. Society’s use of its property for charitable purposes.
       Because Society is not a charitable organization, we do not address the second
requirement of Idaho Code section 63-602C.
                                    IV. CONCLUSION
       We reverse the judgment of the district court granting Society a charitable tax exemption
and award costs on appeal to Ada County.

       Chief Justice J. JONES, Justices EISMANN, BURDICK and Justice Pro Tem
KIDWELL, CONCUR.



                                                10